Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1368 Page 1 of 8



   1   NICHOLAS & TOMASEVIC, LLP
          Craig M. Nicholas (SBN 178444)
   2      Alex Tomasevic (SBN 245598)
          Shaun Markley (SBN 291785)
   3   225 Broadway, 19th Floor
       San Diego, California 92101
   4   Tel: (619) 325-0492
       Fax: (619) 325-0496
   5   Email: cnicholas@nicholaslaw.org
       Email: atomasevic@nicholaslaw.org
   6   Email: smarkley@nicholaslaw.org
   7   Attorneys for Plaintiffs
   8

   9                       UNITED STATES DISTRICT COURT
  10                     SOUTHERN DISTRICT OF CALIFORNIA
  11 SIMON GORO, an individual; TONY         Case No. 17-cv-02580-JLS-JLB
     RUSSELL, an individual; REY PENA,
  12 an individual; JOSE PENA, an            DECLARATION OF SHAUN
     individual; JEFF BELANDER, an           MARKLEY IN SUPPORT OF
  13 individual; GUISEPPE ZIZZO, an          PLAINTIFF TONY RUSSELL’S
     individual,                             MOTION FOR PARTIAL SUMMARY
  14                                         JUDGMENT ON DEFENDANTS’
                           Plaintiffs,       FIRST AFFIRMATIVE DEFENSE
  15           vs.
  16 FLOWERS FOODS, INC., a Georgia          Date:          January 31, 2019
     corporation; FLOWERS BAKING             Time:          1:30 p.m.
  17 CO. OF CALIFORNIA, LLC, a               Courtroom:     4D (4th Floor Schwartz)
     California limited liability company;
  18 FLOWERS BAKING CO. OF
     HENDERSON, LLC, a Nevada                District Judge:   Janis L. Sammartino
  19 limited liability company;              Magistrate Judge: Jill L. Burkardt
  20                                         Date of Removal: December 28, 2017
                          Defendants.
  21

  22

  23

  24

  25

  26
  27

  28
                                                           17-CV-02580-JLS-JLB
                DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1369 Page 2 of 8



   1   I, Shaun Markley, declare:
   2         1.       I am an attorney at law duly licensed to practice before all of the courts
   3   of the State of California, the Southern District of California, and the Northern
   4   District of California. I am an associate with the law firm of Nicholas & Tomasevic,
   5   LLP, counsel for record for Plaintiffs. I am familiar with the facts of this case and
   6   if called upon as a witness I could testify to the following facts based on my own
   7   personal knowledge. I make this declaration in support of Plaintiff Tony Russell’s
   8   Motion for Partial Summary Judgment.
   9         2.       Attached as Exhibit A is a true and correct printout of Flowers Foods,
  10   Inc.’s “At-A-Glance” webpage and “Investor Fact Sheet” (also available online).
  11   My    office     accessed     these   webpages      on    November      16,   2018,    at
  12   http://www.flowersfoods.com/investors/flo-overview/at-a-glance,                       and
  13   https://www.flowersfoods.com/~/media/Files/F/Flowers-
  14   Foods/documents/Flowers-Foods-Investor-Fact-Sheet respectively and prepared a
  15   this PDF printout.
  16         3.       Attached as Exhibit B is a true and correct copy of Flowers Foods,
  17   Inc.’s Form 10-K, for the fiscal year ended December 30, 2017 with the United
  18   States Securities and Exchange Commission (“SEC”). My office downloaded a
  19   copy of this public SEC filing from Flowers Foods, Inc.’s “SEC Filings” webpage,
  20   located at https://www.flowersfoods.com/investors/reports-and-filings/sec-filings.
  21   Flowers financial statements are intended to accurately and truthfully disclose
  22   information such as financial condition and business practices and to provide
  23   investors with information on which to make investing decisions. Ex. EE (Davis
  24   Dep. Tr.) at pp. 11-16.
  25         4.       Attached as Exhibit C is a true and correct copy of the job description
  26   for the position of Director of Sales, Deposition Exhibit 103, Bates-stamped FLO-
  27   SOA0001191, and authenticated in the Deposition of Thomas Edward Wilson,
  28
                                           1                17-CV-02580-JLS-JLB
                  DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                         MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1370 Page 3 of 8



   1   30(b)(6) Corporate Designee of Flowers Foods, Inc., taken in the case of Soares, et
   2   al. v. Flowers Foods, Inc., et al., Case No. 3:15-cv-04918-JSC (the “Soares case”).
   3          5.       Attached as Exhibit D is a true and correct copy of the job description
   4   for the position of Branch Sales Manager. Counsel for Flowers recently produced
   5   this document to Plaintiffs’ counsel, but has not produced a Bates labeled version
   6   at this time.
   7          6.       Attached as Exhibit E is a true and correct copy of an organizational
   8   chart for Flowers Baking Company of California, LLC, Deposition Exhibit 94, and
   9   authenticated in the Deposition of Thomas Edward Wilson, Corporate Designee of
  10   Flowers Foods, taken in the Soares case.
  11          7.       Attached as Exhibit F is a true and correct copy of a memorandum
  12   from Duane Pope, Regional Vice President of Flowers Bakeries regarding “Flowers
  13   Bakeries Structure Changes,” produced in discovery by Plaintiff Tony Russell and
  14   Bates-stamped RUSSELL000393.
  15          8.       Attached as Exhibit G is a true and correct copy of Wal-mart’s “DSD
  16   Supplier Expectations.” Flowers makes customer or retailer requirements available
  17   to distributors via an online “Portal.” As of November 16, 2018, Mr. Russell’s
  18   Portal contained Exhibit G which my office printed off and attached here as a PDF.
  19          9.       Attached and filed under seal as Exhibit H is a true and correct copy
  20   of the Supplier Agreement with Wal-Mart, produced in discovery by Flowers and
  21   Bates-stamped FBCofH001398-1407. Flowers has produced no documents in this
  22   case suggesting it has delegated any rights under this contract.
  23          10.      Attached and filed under seal as Exhibit J is a true and correct copy
  24   of a Product Agreement with Sonic, dated August 1, 2017, produced in discovery
  25   by Flowers and Bates-stamped FBCofH0001439-1447.
  26          11.      Attached and filed under seal as Exhibit K is a true and correct copy
  27   of a Product Agreement with Sonic, dated November 1, 2016, produced in
  28   discovery by Flowers and Bates-stamped FBCofH0001450-1460. Flowers has
                                            2                17-CV-02580-JLS-JLB
                   DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                          MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1371 Page 4 of 8



   1   produced no documents in this case suggesting it has delegated any rights under this
   2   contract.
   3         12.      Attached and filed under seal as Exhibit L is a true and correct copy
   4   of the Distributor Agreement signed by Plaintiff Tony Russell, signed April 10,
   5   2013, produced in discovery by Flowers and Bates-stamped FBCofH000649-694.
   6         13.      Attached and filed under seal as Exhibit M is a true and correct copy
   7   of the Interoffice Memorandum to the 2011 Audit File from Craig Coppedge
   8   regarding “VIE ANALYSIS FOR INCORPORATE ENTITIES,” dated June 25,
   9   2013, produced in discovery by Flowers and Bates-stamped FBCofH001545-1549.
  10         14.      Attached and filed under seal as Exhibit N is a true and correct copy
  11   of the Interoffice Memorandum to Vandy Davis from Craig Coppedge regarding
  12   “REVENUE RECOGNITION UPDATES,” dated May 13, 2018, produced in
  13   discovery by Flowers and Bates-stamped FBCofH001514-1544.
  14         15.      Attached and filed under seal as Exhibit O is a true and correct copy
  15   of a memorandum from the Flowers Foods Inc. Accounting Department to
  16   Accounting Files regarding “New Revenue Standard – Scoping Assessment and
  17   Considerations,” dated July 2017, produced in discovery by Flowers and Bates-
  18   stamped FBCofH001713-1724.
  19         16.      Attached as Exhibit P is a true and correct copy of Albertsons’s
  20   Vendor Code of Conduct. Flowers makes customer or retailer requirements like this
  21   available to distributors via an online “Portal.” As of November 16, 2018, Mr.
  22   Russell’s Portal contained Exhibit P which my office printed off and attached here
  23   as a PDF.
  24         17.      Attached as Exhibit Q is a true and correct copy of the Kroger
  25   Enterprise Vendor Dress and Conduct Policy. Flowers makes customer or retailer
  26   requirements like this available to distributors via an online “Portal.” As of
  27   November 16, 2018, Mr. Russell’s Portal contained Exhibit Q which my office
  28   printed off and attached here as a PDF.
                                            3                17-CV-02580-JLS-JLB
                   DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                          MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1372 Page 5 of 8



   1         18.    Attached as Exhibit R is a true and correct copy of the Olive Garden
   2   Service Procedures. Flowers makes customer or retailer requirements like this
   3   available to distributors via an online “Portal.” As of November 16, 2018, Mr.
   4   Russell’s Portal contained Exhibit R which my office printed off and attached here
   5   as a PDF.
   6         19.    Attached as Exhibit S is a true and correct copy of the Declaration of
   7   Tony Russell, filed in the case of Ludlow v. Flowers Foods, Inc., et al., Case No.
   8   3:18-cv-01190-BEN-BLM (the “Ludlow case”).
   9         20.    Attached and filed under seal as Exhibit T is a true and correct copy
  10   of a redacted letter from Flowers Baking Co. of Henderson, LLC regarding
  11   “Distributor Agreement between Flowers Baking Co. of Henderson LLC
  12   (“Company”) and [redacted] (“Distributor”) dated 5/12/2014 (hereinafter
  13   “Distributor Agreement”),” dated February 5, 2018. Flowers produced these
  14   documents in the course of this litigation while redacting the distributor’s personal
  15   information from the letter as an example of the types of breach letters that it issues
  16   to distributors like Mr. Russell.
  17         21.    Attached and filed under seal as Exhibit U is a true and correct copy
  18   of a redacted letter from Flowers Baking Co. of Henderson, LLC regarding
  19   “Distributor Agreement between Flowers Baking Co. of Henderson LLC
  20   (“Company”) and [redacted] (“Distributor”) dated 3/11/13 (hereinafter collectively
  21   referred to as the “Distributor Agreement”),” dated July 31, 2015. Flowers produced
  22   these documents in the course of this litigation while redacting the distributor’s
  23   personal information from the letter as an example of the types of breach letters that
  24   it issues to distributors like Mr. Russell.
  25         22.    Attached and filed under seal as Exhibit V is a true and correct copy
  26   of a redacted letter from Flowers Baking Co. of Henderson, LLC regarding
  27   “Distributor Agreement between Flowers Baking Co. of Henderson LLC
  28   (“Company”) and [redacted] (“Distributor”) dated 10/14/2013 (hereinafter
                                         4                17-CV-02580-JLS-JLB
                DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1373 Page 6 of 8



   1   “Distributor Agreement”),” dated January 4, 2018. Flowers produced these
   2   documents in the course of this litigation while redacting the distributor’s personal
   3   information from the letter as an example of the types of breach letters that it issues
   4   to distributors like Mr. Russell.
   5           23.   Attached and filed under seal as Exhibit W is a true and correct copy
   6   of a redacted letter from Flowers Baking Co. of Henderson, LLC regarding
   7   “Distributor Agreement between Flowers Baking Co. of Henderson LLC
   8   (“Company”) and [redacted] (“Distributor”) dated 4/8/2013 (hereinafter
   9   “Distributor Agreement”),” dated June 13, 2017. Flowers produced these
  10   documents in the course of this litigation while redacting the distributor’s personal
  11   information from the letter as an example of the types of breach letters that it issues
  12   to distributors like Mr. Russell.
  13           24.   Attached and filed under seal as Exhibit X is a true and correct copy
  14   of a redacted letter from Flowers Baking Co. of Henderson, LLC regarding
  15   “Distributor Agreement between Flowers Baking Co. of Henderson LLC
  16   (“Company”) and [redacted] (“Distributor”) dated 4/8/2013 (hereinafter
  17   collectively referred to as the “Distributor Agreement”),” dated May 4, 2016.
  18   Flowers produced these documents in the course of this litigation while redacting
  19   the distributor’s personal information from the letter as an example of the types of
  20   breach letters that it issues to distributors like Mr. Russell.
  21           25.   Attached and filed under seal as Exhibit Y is a true and correct copy
  22   of excerpts from the deposition transcript of Charles P. Rich taken on September 7,
  23   2018.
  24           26.   Attached and filed under seal as Exhibit Z is a true and correct copy
  25   of excerpts from the deposition transcript of Tyler M. Schoenewald in his individual
  26   capacity taken on August 30, 2018.
  27

  28
                                          5                17-CV-02580-JLS-JLB
                 DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                        MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1374 Page 7 of 8



   1           27.   Attached and filed under seal as Exhibit AA is a true and correct copy
   2   of excerpts from the deposition transcript of Tyler M. Schoenewald in his capacity
   3   as Person Most Knowledgeable taken on August 30, 2018.
   4           28.   Attached and filed under seal as Exhibit BB is a true and correct copy
   5   of excerpts from the deposition transcript of Richard Broker taken on August 24,
   6   2018.
   7           29.   Attached and filed under seal as Exhibit CC is a true and correct copy
   8   of excerpts from the deposition transcript of David Schatz taken on August 29,
   9   2018.
  10           30.   Attached and filed under seal as Exhibit DD is a true and correct copy
  11   of excerpts from the deposition transcript of Tony Russell taken on July 11, 2018.
  12           31.   Attached and filed under seal as Exhibit EE is a true and correct copy
  13   of excerpts from the deposition transcript of Vandy T. Davis taken on October 4,
  14   2018.
  15           32.   Attached as Exhibit FF is a true and correct copy of Flowers Foods,
  16   Inc.’s Form 10-K, for the fiscal year ended January 1, 2011 with the United States
  17   Securities and Exchange Commission (“SEC”). My office downloaded a copy of
  18   this public SEC filing from Flowers Foods, Inc.’s “SEC Filings” webpage, located
  19   at https://www.flowersfoods.com/investors/reports-and-filings/sec-filings. Flowers
  20   financial statements are intended to accurately and truthfully disclose information
  21   such as financial condition and business practices and to provide investors with
  22   information on which to make investing decisions. Ex. EE (Davis Dep. Tr.) at pp.
  23   11-16.
  24           33.   Attached as Exhibit GG is a true and correct copy of Flowers Foods,
  25   Inc.’s Form 10-K, for the fiscal year ended December 28, 2013, with the United
  26   States Securities and Exchange Commission (“SEC”). My office downloaded a
  27   copy of this public SEC filing from Flowers Foods, Inc.’s “SEC Filings” webpage,
  28   located at https://www.flowersfoods.com/investors/reports-and-filings/sec-filings.
                                          6                17-CV-02580-JLS-JLB
                 DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                        MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 3:17-cv-02580-JLS-JLB Document 81-2 Filed 11/16/18 PageID.1375 Page 8 of 8



   1   Flowers financial statements are intended to accurately and truthfully disclose
   2   information such as financial condition and business practices and to provide
   3   investors with information on which to make investing decisions. Ex. EE (Davis
   4   Dep. Tr.) at pp. 11-16.
   5         34.     Attached as Exhibit HH is a true and correct copy of the Superior
   6   Court or Orange County’s ruling on Motion in Limine in the matter of Johnson v.
   7   VCG-IS, LLC (Case No. 30-2015-00802813-CU-CR-CXC) dated July 18, 2018.
   8         35.     Flowers did not produce any documents that indicated that it has
   9   assigned or otherwise transferred its rights and obligations under the Walmart or
  10   Sonic agreements, supra.
  11         I declare under penalty of perjury under the laws of the United States that the
  12   foregoing is true and correct. Executed on November 16, 2018, in San Diego,
  13   California.
  14
                                              By:    /s/ Shaun Markley
  15                                                Shaun Markley
  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28
                                         7                17-CV-02580-JLS-JLB
                DECLARATION OF SHAUN MARKLEY IN SUPPORT OF RUSSELL’S
                       MOTION FOR PARTIAL SUMMARY JUDGMENT
